 1     1vICOLA T. HANNA
 2     United States Attorney
       DAVID M.HARRIS
 3     Assistant United States Attorney                          J~--~,
 4     Chief, Civil Division
       CEDINA M.KIM
 5
       Assistant United States Attorney
 6     Senior Litigation Counsel, Civil Division
 7
       AMANDA SCHAPEL,CSBN 271295
       Special Assistant United States Attorney
 8           Social Security Administration
 9           160 Spear St., Suite 800
             San Francisco, CA 94105
10
             Telephone:(415)977-8983
11           Facsimile:(415)744-0134
             Email: Amanda.Schapel@ssa.gov
12
       Attorneys for Defendant
13
14
                            UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16                               WESTERN DIVISION
17
18     KARINA VERGARA,                             No. 2:18-cv-05585-E
19
             Plaintiff,
20                                                 JUDGMENT OF REMAND
21                  v.
22
       NANCY A. BERRYHILL, Acting
23     Commissioner of Social Security,
24
             Defendant.
25
26

27
28 i
 1         The Court having approved the parties' Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of42 U.S.C. § 405(g) and to Entry of Judgment
 3 ("Stipulation to Remand")lodged concurrent with the lodging ofthe within
 4   Judgment of Remand,IT IS HEREBY ORDERED,ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8   DATED:
                                           HON.CHARLES F. EICK
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15

16
17

18
19
20
21
22

23
24
25
26

27
28
